¶21
Bridge, J.
(dissenting) — I agree with the majority that the 2005 amendments to the sexually violent predator act (Act), chapter 71.09 RCW, are not retroactive. However, even applying the old version of the Act, I believe that Keith Elmore must present evidence that demonstrates a change in the condition that led to his commitment before he is entitled to a full evidentiary hearing challenging his continued confinement. In my view, a show cause hearing pursuant to the Act is intended to be limited in scope and is not the appropriate venue in which to bring challenges unrelated to changes in condition since the initial commitment. Therefore, because his expert, Dr. Richard Wollert, did not demonstrate that Elmore’s condition has changed, but instead argued that the original diagnosis was erroneous and that new studies demonstrate a decreased recidivism risk, I would find that Elmore did not make the required showing. At best, Elmore’s expert demonstrates that the science has changed, not that Elmore has.
¶22 The purpose of the Act has always been to confine sexually violent predators (SVPs) for the purpose of long-term treatment. In its findings, the legislature explains *40that an involuntary commitment program specifically for sexual offenders is necessary because the other involuntary commitment act, chapter 71.05 RCW (“Mental Illness”), does not address the long-term treatment needs of sexually violent offenders. RCW 71.09.010. The legislature expressly states that “the treatment needs of this population are very long term, and the treatment modalities for this population are very different than the traditional treatment modalities for people appropriate for commitment under the involuntary treatment act.” Id. The 2005 amendments clarified this focus; however, even the previous version of the Act refers to a “change” in condition. Former RCW 71.09.090(1), (2)(a), (2)(c)(ii) (2001) (emphasis added).
|23 The majority asserts that the judge at the show cause hearing improperly weighed the evidence when he found that Dr. Wollert’s view on Elmore’s treatment-based change was insufficient to make a prima facie showing because “ ‘the staff at the [Special Commitment Center] are of the opposite opinion.’ ” Majority at 37 (quoting Clerk’s Papers (CP) at 279). I disagree. While a detainee need not demonstrate that he or she has completed treatment in order to demonstrate change due to that treatment, what is lacking here is any conclusive statement by Dr. Wollert that the treatment Elmore received led to a change in his condition. In In re Detention of Ambers, 160 Wn.2d 543, 158 P.3d 1144 (2007), we found that Ambers made the required prima facie showing where the expert he retained stated that “ ‘Mr. Ambers’ risk has been reduced since [he was committed] as a result of having been involved in treatment for quite a number of years’ ” and that “ ‘[t]he change in Mr. Ambers’ condition has been brought about through positive responses to continuing participation in treatment that indicates that he no longer meets the criteria of a sexually violent predator.’ ” 160 Wn.2d at 558-59 (first alteration in original) (quoting CP at 465, 215). In contrast, Dr. Wollert’s report states only that it “would be appropriate to regard [Elmore] as having finished residential treatment” and that “[t]aken together,” the areas that he evaluated (treatment *41progress, improper original diagnosis, new studies, and increased age) indicate that Elmore no longer meets the definition of an SVP. CP at 266, 270. I believe that, even without weighing Dr. Wollert’s view against that of the Special Commitment Center staff, this is insufficient to demonstrate actual change, as the Act requires.
¶24 Dr. Wollert’s report fails to demonstrate Elmore’s change in the other areas he evaluated as well. Although Dr. Wollert states in the conclusion of his report that Elmore has “so changed” and that he “no longer” meets the definition of an SVP, CP at 270, the fact is that Dr. Wollert never believed Elmore to be an SVP in the first place. See CP at 176. In evaluating Elmore prior to his commitment, Dr. Wollert opined that Elmore “is unlikely to sexually recidivate.” Id. Dr. Wollert’s belief that Elmore’s original diagnosis was improper and his reliance on new studies are not in fact indicative of change, but instead go to the issue of erroneous initial commitment. A detainee may challenge his committing diagnosis in a number of ways. Civil Rule (CR) 60(b) allows for a detainee to seek relief from judgment based on newly discovered evidence or “[a]ny other reason justifying relief.” CR 60(b)(3), (11). Rule of Appellate Procedure (RAP) 16.4(c) allows a detainee to seek relief through a personal restraint petition, based on new material facts or “[o]ther grounds.” RAP 16.4(c)(3), (5), (7). Additionally, a detainee may seek a writ of habeas corpus in federal court. See 28 U.S.C. §§ 2241-2255. That these other means for challenging commitment exist reinforces the notion that the legislature intended a show cause hearing under the Act to be limited to the specific issue of change in condition.
¶25 The purpose of the Act is to promote treatment-based change, and thus I would find that a detainee must demonstrate an actual change in condition at his or her show cause hearing in order to receive a full trial on the issue of unconditional release. Elmore has failed to do so here. I dissent.
Madsen and Fairhurst, JJ., concur with Bridge, J.